Citation Nr: 0003799	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for coronary artery disease (CAD) with a history of 
hypertension prior to January 12, 1998.  

2.  Entitlement to a disability rating greater than 30 
percent for CAD as of January 12, 1998.  

3.  Entitlement to a disability rating greater than 10 
percent for hypertension as of January 12, 1998.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1963 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence of CAD with a history of hypertension prior 
to January 12, 1998, consists of a documented angina attack 
in October 1997 with an essentially normal exercise stress 
test and normal myocardial imaging and evidence that the 
veteran took regular medication for control of hypertension.  
There is no evidence showing a predominant diastolic pressure 
of 110 or more with definite symptoms. 

3.  The evidence of CAD as of January 12, 1998, shows that 
the veteran was capable of sedentary employment or light 
manual labor involving nothing more than five pounds.  The 
veteran's testimony reflects subjective symptoms of 
dizziness, shortness of breath with short walks, angina, and 
an inability to lift.  

4.  Evidence of hypertension as of January 12, 1998, does not 
reveal a predominant diastolic pressure of 110 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for CAD with a history of hypertension prior to 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.104, 
Diagnostic Code 7005 (1997). 

2.  The criteria for a 60 percent disability rating for CAD 
as of January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.104, Diagnostic Code 7005 (1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).   

3.  The criteria for a disability rating greater than 10 
percent for hypertension as of January 12, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.104, Diagnostic Code 7101 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO established service connection for hypertension in an 
October 1986 rating decision.  It awarded a 10 percent 
disability rating at that time.  

In an August 1995 rating action, the RO established service 
connection for CAD as causally related to the already 
service-connected hypertension.  The RO recharacterized the 
disability as CAD with a history of hypertension and awarded 
a 30 percent disability rating.  

In November 1997, the veteran submitted a claim for an 
increased rating for cardiac disability.  He included 
received medical records from Ethriraj G. Raj, M.D. and the 
Hurley Medical Center, as well as employment records.  

Records from Dr. Raj indicated that the veteran was diagnosed 
as having CAD in June 1995 and underwent coronary artery 
angioplasty in July 1995.  Notes dated in February 1997 
showed a blood pressure of 134/70.  The veteran's medications 
included amlodipine, triamterene, and atenolol.  He 
complained of sharp chest pain in the left parasternal region 
and constant discomfort across the lower sternal region.  
Diagnoses included atypical chest pain, possible reflux 
esophagitis, and costochondritis.  Notes dated about one week 
later in February 1997 indicated that his symptoms had almost 
completely resolved with Prilosec.  His blood pressure was 
126/80.  The impression was stable cardiac status.  In 
October 1997, the veteran presented to Hurley Medical Center 
with complaints of chest pain for the previous few weeks.  On 
examination, blood pressure was 130/70.  Electrocardiogram 
(EKG) revealed normal sinus rhythm and evidence of left 
atrial enlargement.  Cardiac enzymes were negative.  Chest X-
rays showed only mild cardiomegaly.  The impression was 
unstable angina pectoris and possible chest wall discomfort.  
Dr. Raj advised the veteran to avoid exertion until after a 
stress test could be arranged.  An exercise stress test was 
performed on an outpatient basis in October 1997.  Blood 
pressure at rest was 160/92; blood pressure at peak exercise 
was 206/96.  Total work was 10.1 metabolic equivalents 
(METs).  The results revealed mild impairment of exercise 
capacity, no arrhythmias, and normal blood pressure response.  
It was notes that the exercise EKG was inconclusive due to 
low heart rate response.  The myocardial imaging study was 
normal.    

Employment records showed that the veteran lost 13 workdays 
due to illness from January 1997 to April 1997.   

The veteran underwent a VA cardiology examination in April 
1998.  He complained of chest pain, headaches, and dizziness 
for many years.  He also had dyspnea without exertion and 
frequent angina.  He took nitroglycerin, Norvasc, aspirin, 
Atenolol and Naproxen.  Examination revealed blood pressure 
of 158/96 and 156/92.  There was no evidence of heart 
enlargement by X-ray or percussion, and no evidence of 
arrhythmia, thrills, murmurs, or congestive heart failure.  
EKG showed sinus bradycardia with left axis deviation.  There 
was minimal voltage criteria for the left ventricular 
hypertrophy, which he indicated could be a normal variant.  
The diagnosis was mild to moderate hypertensive heart disease 
and anginal episodes.  The examiner commented that there was 
"[q]uestionable hypertension affecting daily activities."  
He added that the veteran could do sedentary employment or 
light manual labor, nothing over five pounds.    

In a June 1998 rating decision, the RO denied the veteran's 
claim for an increased rating.  The veteran timely appealed 
that decision.  

The veteran testified at a personal hearing in October 1998.  
He worked as a maintenance technician for mass 
transportation, which consisted of manual labor, usually 
sweeping and fueling the buses.  He could not lift things 
anymore and could not walk more than 250 feet without getting 
out of breath.  He did not climb stairs because he got dizzy.  
The veteran underwent cardiac catheterization two weeks 
before the hearing.  He took nitroglycerin for angina 
attacks, which he had six or seven times a day.  His symptoms 
had been stable.  He lost between 30 and 50 days from work 
per year.  His problems were getting worse.  He was unable to 
lift things that his job required.  However, co-workers 
helped him with the heavy work.  He was out of breath 90 
percent of the day, and he also tended to have angina attacks 
and dizziness.  His diastolic blood pressure was 110 or more 
most of the time and went higher on exertion.  He had been on 
blood pressure medication for a long time.  The veteran 
related that he had problems breathing during the night.  

After the hearing, the veteran submitted records of the 
September 1998 cardiac catheterization performed by Dr. Raj.  
The records indicated that the procedure was initiated for 
evaluation of possible ischemic heart disease.  Results 
showed normal left ventricular systolic function, mild 
increase in left ventricular and diastolic pressure 
indicating diastolic dysfunction, and one vessel CAD of mild 
to moderate severity involving the distal circumflex coronary 
artery.  

The veteran was afforded another VA cardiology examination in 
December 1998.  He reported having constant chest pain that 
worsened with exertion, such as bending and lifting.  He 
denied nocturnal shortness of breath, wheezing, or 
intermittent claudication.  Medications included Lotrel, 
Toprol XL, nitroglycerine, and Ecotrin.  He continued to work 
as a maintenance technician.  He related that chest pain 
interfered with work-related activities and that he missed 19 
or 20 days of work in the last year.  Examination revealed 
blood pressure of 160/90 in all positions.  Physical 
examination was otherwise unremarkable.  EKG showed sinus 
bradycardia, left axis deviation, moderate voltage criteria 
for left ventricular hypertrophy, maybe a normal variant.  A 
cardiac angiogram from September 1998 revealed normal left 
ventricle size, ejection fraction of 60 percent, normal left 
ventricular systolic function, negative mitral regurgitation, 
and normal left main coronary artery and left anterior 
descending artery.  Results of a January 1999 (sic) stress 
test showed fair exercise tolerance with normal hemodynamic 
response to exercise at 7 METs.  There was no clinical or EKG 
evidence suggesting ischemia.  The diagnosis was hypertension 
with suboptimal control of systolic blood pressure, CAD 
status post single vessel angioplasty with negative stress 
test at 7 METs, status post aorto-femoral bypass in 1994 
currently asymptomatic, and mild hypercholesterolemia.    

In a May 1999 rating decision, the RO established separate 
disability evaluations for the CAD and the hypertension from 
January 12, 1998.  The CAD rating was continued at 30 
percent.  The RO assigned a 10 percent disability rating for 
hypertension.  

The veteran testified before a member of the Board in October 
1999.  After his most recent cardiac catheterization, his 
doctor increased his heart medication and put him on water 
pills to keep his blood flowing.  He still worked as a 
maintenance technician cleaning and servicing city buses.  He 
had to clean and do a lot of bending, which caused dizziness 
when he stood up.  He was able to walk less than half the 
length of a football field.  The veteran testified that he 
lost 30 to 40 days from work per year.  He still took 
nitroglycerine every day, as well as a pain pill twice a 
week.  He currently took six types of medications.  The 
veteran checked his own blood pressure, for which he was on 
medication.  He was able to lift up to 25 pounds and feel 
comfortable.  He felt dizzy or lightheaded about two or three 
times a day.  He had not actually passed out.  The veteran 
checked his blood pressure every day.  The bottom number was 
usually over 110.  Every three or four months, his blood 
pressure was much higher.  The veteran saw Dr. Raj about 
three weeks before the hearing.  He increased the veteran's 
heart medication.  The veteran thought his blood pressure the 
day before the hearing was 172/89.  He indicated that 
previous readings were about the same.  Once or twice a month 
the bottom number went over 100.  In general, the veteran's 
complaints included dizziness, shortness of breath, lots of 
angina, and a lot of severe headaches.  

Thereafter, the veteran submitted additional evidence for 
consideration, including a letter indicating that he had been 
declined life insurance coverage based on his reported 
medical history.  In addition, the veteran submitted 
prescription information for triamterene with 
hydrochlorothiazide, which is a diuretic, and for metoprolol, 
which is used to treat hypertension and angina.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to January 12, 1998, 
only the previous version of the applicable rating criteria 
may be applied.  As of January 12, 1998, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  

As discussed above, the RO initially rated CAD and 
hypertension as a single disability.  Effective January 12, 
1998, the effective date of the amended regulations, it 
assigned separate evaluations.  Therefore, the Board must 
address the claim as separate issues concerning the ratings 
in effect before and after the amendment dates.  

1.  CAD with a History of Hypertension prior to January 12, 
1998

The RO received the veteran's claim for an increased rating 
in November 1997.  At that time and until January 12, 1998, 
the RO characterized veteran's cardiac disorder as CAD with a 
history of hypertension and evaluated it as 30 percent 
disabling under Diagnostic Code (Code) 7005, arteriosclerotic 
heart disease.  38 C.F.R. § 4.104.  

Under Code 7005, the minimum schedular rating, 30 percent, is 
awarded for CAD following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
when ordinary manual labor is feasible.  A 60 percent rating 
is in order following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, when more than light manual labor 
is precluded.  A 100 percent schedular rating is warranted 
during and for six month following acute illness from 
coronary occlusion or thrombosis, with circular shock, etc., 
and after six months when there are chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
when more than sedentary employment is precluded.  38 C.F.R. 
§ 4.104, Code 7005 (1997).

Hypertension is evaluated under Code 7101.  38 C.F.R. § 
4.104.  A 10 percent rating is warranted when diastolic 
pressure is predominantly 100 or more.  A 20 percent 
evaluation is assigned when diastolic pressure is 110 or more 
with definite symptoms.  Note 2 to Code 7101 indicates that 
when continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum 10 percent rating will 
be assigned.  38 C.F.R. § 4.104, Code 7101 (1997).  

The pertinent evidence of record shows complaints of chest 
pain in February 1997 that were relieved with Prilosec.  The 
veteran's cardiac status was stable.  In October 1997, the 
veteran was diagnosed as having unstable angina pectoris with 
an essentially normal exercise stress test and myocardial 
imaging.  The evidence does not show that the veteran was 
precluded from performing ordinary manual labor.  Based on 
the diagnosis of angina, the Board finds that the criteria 
for a 30 percent rating are met.  However, lacking any 
substantiated history of angina attacks within the pertinent 
time frame or other evidence of disability, the Board does 
not find that the overall disability picture more nearly 
approximates the criteria for a 60 percent rating under Code 
7005.  38 C.F.R. § 4.7.  With respect to the veteran's 
hypertension, evidence prior to January 12, 1998 fails to 
show any recorded diastolic pressure above 100.  However, the 
veteran does take several types of medication for control of 
hypertension, which establishes entitlement to a 10 percent 
rating only under Code 7101.  Accordingly, the Board first 
finds that the disability is most appropriately rated under 
Code 7005, which provides the most advantageous rating.  In 
addition, the Board finds that the evidence supports 
entitlement to no more than a 30 percent disability rating 
for CAD with a history of hypertension prior to January 12, 
1998.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.104, Code 7005 (1997).     

2.  CAD as of January 12, 1998

As of January 12, 1998, the RO evaluated the veteran's CAD 
separately as 30 percent disabling under Code 7005.  
38 C.F.R. § 4.104 (1999).  

Note 2 to the amended 38 C.F.R. § 4.104 explains that one 
MET, or metabolic equivalent, is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.
  
Under the amended regulations, a 30 percent rating is 
assigned with documented CAD resulting in a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; with 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is awarded with documented CAD resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Finally, a 100 
percent schedular rating is warranted with documented CAD 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 

Initially, considering the evidence in light of each version 
of Code 7005, the Board finds that the previous version of 
the rating code is more favorable to the veteran.  Karnas, 1 
Vet. App. at 313.  Specifically, clinical testing fails to 
reveal objective evidence of cardiac disability that 
satisfies the criteria for a 60 percent rating under the 
amended rating schedule.  However, the April 1998 VA examiner 
indicates that the veteran was able to perform sedentary work 
or light manual labor, nothing over five pounds.  In 
addition, the veteran testified at both the October 1998 and 
October 1999 hearings as to symptoms experienced with 
bending, lifting, or walking short distances.  Thus, the 
Board finds that, under the previous version of Code 7005, 
the evidence is sufficient to establish entitlement to a 60 
percent rating.  38 C.F.R. § 4.7.  

However, the Board also finds that the preponderance of the 
evidence is against entitlement to a 100 percent schedular 
rating, under either version of the rating schedule.  Again, 
the objective clinical evidence fails to establish the level 
of disability required for a 100 percent evaluation under the 
amended Code 7005.  Moreover, the evidence does not reveal 
that the veteran suffered acute illness from coronary 
occlusion or thrombosis, that he experiences chronic 
residuals of congestive heart failure or angina on moderate 
exertion, or that he is precluded from more than sedentary 
employment.  Because the disability picture does not more 
nearly approximate the criteria required for a 100 percent 
schedular rating, the 60 percent evaluation must be assigned.  
38 C.F.R. § 4.7.       

Finally, the Board finds that this particular case does not 
present such an exceptional or unusual disability picture 
such that referral for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) would be proper.  
Specifically, the evidence does not show frequent periods of 
hospitalization related to the CAD.  In addition, although 
the veteran's employability is clearly impacted by the 
disability, there is no evidence to suggest that the regular 
rating schedule, which is premised on average impairment of 
earning capacity, does not satisfactorily compensate this 
veteran for his disability.    

In summary, the Board finds that the evidence supports 
entitlement to a 60 percent disability rating for CAD from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.7; 38 C.F.R. § 4.104, Code 7005 
(1997).   

3.  Hypertension as of January 12, 1998

As of January 12, 1998, the RO assigned a separate disability 
rating for hypertension and awarded a 10 percent evaluation 
under Code 7101, hypertensive vascular disease.  38 C.F.R. § 
4.104 (1999).  

Under the amended Code 7101, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more, or; 
when systolic pressure is predominantly 160 or more.  In 
addition, 10 percent is the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is in order when diastolic pressure is 
predominantly 110 or more, or; when systolic pressure is 
predominantly 200 or more.  Note 1 to the amended Code 7101 
specifies that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater. 

First, the Board's comparison of the previous and amended 
versions of the rating criteria finds that neither version is 
more favorable to the veteran.  In fact, the amendments 
effected minimal changes only, such that there was little 
substantive change to the rating schedule.  

Second, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for hypertension.  The rating 
criteria specify that the diastolic pressure must be 
predominantly above certain levels to qualify for stated 
ratings.  Blood pressure recordings as of January 12, 1998 
fail to show diastolic blood pressure of predominantly 110 or 
more.  The veteran continues to take hypertensive medication.  
The Board acknowledges that during the October 1999 hearing, 
the veteran testified that his diastolic blood pressure was 
usually 110 or higher.  However, later in the hearing, he 
stated that the diastolic pressure went over 100 only once or 
twice a month and went much higher every three or four 
months.  Because the veteran's own testimony is 
contradictory, the Board is left to rely on objective 
evidence in medical records.  As discussed above, the medical 
evidence does not show a disability picture that approximates 
the criteria for a 20 percent rating.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for hypertension as of January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Code 
7101 (1999); 38 C.F.R. § 4.104, Code 7101 (1997).         



ORDER

Entitlement to a disability rating greater than 30 percent 
for CAD with a history of hypertension prior to January 12, 
1998 is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 60 percent disability 
rating for CAD as of January 12, 1998 is granted. 

Entitlement to a disability rating greater than 10 percent 
for hypertension as of January 12, 1998, is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

